UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS New York Tax-Free Income Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 96.0% (Cost $56,236,287) New York 85.4% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 $1,000,000 $1,166,260 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 953,580 City of New York, Series D-1 5.000 10/01/36 1,000,000 1,140,040 City of New York, Series E-1 6.250 10/15/28 500,000 623,690 Herkimer County Industrial Development Agency Flots Adult Home, Series A 5.500 03/20/40 960,000 1,077,802 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 1,000,000 1,173,020 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,792,590 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,209,560 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,154,450 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,750,000 1,976,415 Metropolitan Transportation Authority Transit Revenue, Series E 5.000 11/15/42 1,000,000 1,117,730 Monroe County Industrial Development Corp., Series A 5.000 07/01/41 1,000,000 1,118,730 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 1,000,000 1,023,730 New York City Industrial Development Agency Airis JFK I LLC Project, Series A AMT 5.500 07/01/28 1,000,000 1,002,870 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 871,720 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06/01/23 1,000,000 1,011,120 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 1,084,470 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,070,820 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,204,960 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06/15/20 2,000,000 1,754,440 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 1,132,480 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 1,133,800 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 1,000,000 1,150,870 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/44 500,000 552,760 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09/15/43 1,000,000 1,093,580 New York Liberty Development Corp. Bank of American Tower, Class 2 5.625 07/15/47 1,000,000 1,121,110 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,437,195 1 New York Tax-Free Income Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value New York (continued) New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 $1,000,000 $1,163,550 New York State Dormitory Authority Miriam Osborn Memorial Home Association, Series B (D) 6.875 07/01/25 750,000 751,365 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 1,000,000 1,102,430 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05/01/41 1,000,000 1,095,590 New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 750,000 822,540 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/37 1,000,000 1,158,100 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,151,470 New York State Dormitory Authority Series B 5.000 07/01/42 1,500,000 1,701,795 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05/15/15 1,000,000 1,084,680 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 2,000,000 2,388,940 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,188,240 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07/01/29 5,330,000 2,628,490 Onondaga County Industrial Development Agency AMT 6.125 01/01/32 1,000,000 1,013,260 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08/01/31 500,000 502,330 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,500,000 1,499,953 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 1,162,950 Suffolk County Industrial Development Agency Huntington Hospital Project, Series B 6.000 11/01/22 1,000,000 1,009,730 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 2,010,900 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04/01/22 2,230,000 1,665,030 Puerto Rico 7.9% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 1,000,000 1,067,670 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07/01/37 500,000 500,540 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08/01/32 2,000,000 2,069,200 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08/01/35 1,000,000 1,059,590 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 500,000 536,765 Virgin Islands 1.8% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,180,160 Guam 0.9% Guam Government, Series A 5.750 12/01/34 500,000 561,250 2 New York Tax-Free Income Fund As of 8-31-12 (Unaudited) Value Short-Term Investments 3.3% (Cost $2,200,000) Par value Value Repurchase Agreement 3.3% Repurchase Agreement with State Street Corp. dated 8-31-12 at 0.010% to be repurchased at $2,200,002 on 9-4-12, collateralized by $2,215,000 Federal Home Loan Bank, 1.250% due 2-15-14 (valued at $2,248,225 including interest) $2,200,000 $2,200,000 Total investments (Cost $58,436,287)† 99.3% Other assets and liabilities, net 0.7% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: As a % of total Insurance coverage investments ACA Financial Guaranty Corp. 4.4% Ambac Financial Group, Inc. 2.5% National Public Finance Guarantee Insurance Company 5.7% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 8-31-12, the aggregate cost of investment securities for federal income tax purposes was $58,310,066. Net unrealized appreciation aggregated $7,116,244 of which $7,219,350 related to appreciated investment securities and $103,106 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 8-31-12. General Obligation Bonds 4.3% Revenue Bonds Education 16.6% Water & Sewer 11.3% Development 9.2% Health Care 8.0% Utilities 7.8% Airport 7.2% Transportation 6.5% Tobacco 1.5% Pollution 1.3% Other Revenue 22.3% Short-Term Investments & Other 4.0% 3 New York Tax-Free Income Fund As of 8-31-12 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
